State of New York
                    Supreme Court, Appellate Division
                       Third Judicial Department
Decided and Entered:    November 13, 2014               106032
                                                        106064
________________________________

THE PEOPLE OF THE STATE OF
   NEW YORK,
                    Respondent,
      v                                      MEMORANDUM AND ORDER

CODEY A. ROYCE,
                    Appellant.
________________________________


Calendar Date:    October 6, 2014

Before:   Lahtinen, J.P., McCarthy, Egan Jr., Devine and
          Clark, JJ.

                              __________


     Lisa A. Burgess, Indian Lake, for appellant.

      Mary E. Rain, District Attorney, Canton (Patricia C.
Campbell, Syracuse, of counsel), for respondent.

                              __________


Clark, J.

      Appeal from a judgment of the County Court of St. Lawrence
County (Richards, J.), rendered April 3, 2013, convicting
defendant upon his plea of guilty of the crimes of robbery in the
second degree and attempted burglary in the second degree.

      Defendant was charged in two indictments with various
crimes arising from his theft of property on two separate
occasions. In satisfaction of these indictments and other
pending charges, defendant pleaded guilty to robbery in the
second degree and attempted burglary in the second degree and
waived his right to appeal. In accordance with the terms of the
plea agreement, County Court imposed concurrent sentences of five
                              -2-                  106032
                                                   106064

years in prison and five years of postrelease supervision on the
robbery conviction, and three years in prison and three years of
postrelease supervision on the burglary conviction. Defendant
now appeals.

      Defendant contends that his guilty plea was not knowing,
voluntary and intelligent because County Court failed to advise
him that he would be subject to an enhanced sentence as a second
felony offender on any future felony conviction. Although this
claim survives his waiver of appeal, defendant has failed to
preserve it by making an appropriate postallocution motion (see
People v Leach, 119 AD3d 1429, 1430 [2014], lv denied 24 NY3d 962
[2014]; People v Tole, 119 AD3d 982, 983 [2014]; People v Monk,
113 AD3d 999 [2014], lv denied 23 NY3d 1065 [2014]). Moreover,
given that defendant did not make any statements inconsistent
with his guilt when entering his plea, the narrow exception to
the preservation requirement is inapplicable (see People v Monk,
113 AD3d at 999; People v Dobrouch, 59 AD3d 781, 781-782 [2009],
lv denied 12 NY3d 853 [2009]). Therefore, the judgment must be
affirmed.

     Lahtinen, J.P., McCarthy, Egan Jr. and Devine, JJ., concur.



     ORDERED that the judgment is affirmed.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court